Orders of the County Court of Kings county reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The purchaser upon the sale having discovered defects in the title, plaintiff was entitled to a reasonable opportunity to perfect the title by probating the last will and testament of Ellen Geoghegan. (Moir v. Flood, 66 App. Div. 544; Barr v. Benzinger, 27 id. 590.) The claims of the general creditors, if Ellen Geoghegan had any, had long since expired by reason of the Statute of Limitations. (Sanford v. Sanford, 62 N. V. 553; Chapman v. Fonda, 24 Hun, 130.) At the time of the death of Ellen Geoghegan real estate passing to the children of the deceased was not subject to a transfer tax. (Laws of 1903, chap. 44.)* Plaintiff has *994perfected the title with commendable celerity, and no reason exists for relieving the purchaser from its purchase. Jenks, P. J., Mills, Rich, Kelly and Jaycox, JJ., concurred.

 Sic. See Tax Law (Gen. Laws, chap. 24; Laws of 1896, chap. 908), § 221, as amd. by Laws of 1903, chap. 41.— [Rep.